Citation Nr: 0422507	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  98-11 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to an increased rating for low back strain 
with lumbar disc disease, rated 20 percent disabling prior to 
September 4, 2002, and 60 percent disabling from September 4, 
2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (appellant, claimant) had active duty service 
from December 1973 to April 1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The December 1997 rating decision denied entitlement to 
service connection for major depression.  The veteran 
appealed that decision.  A November 2002 rating decision 
awarded service connection for major depression.  As there 
has been a full grant of benefits on this matter, the issue 
is no longer on appeal. 

The issue of entitlement to an increased rating for low back 
strain with lumbar disc disease is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  
Consistent with the instructions below, VA will notify you of 
the further action required on your part.  


FINDING OF FACT

Fibromyalgia is caused by a low back strain with lumbar disc 
disease.  



CONCLUSION OF LAW

Fibromyalgia was incurred as a result of a service connected 
low back strain with lumbar disc disease.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002);  38 C.F.R. §§ 3.303, 3.310 (2003).
	

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for a disability may be granted when it is 
due to disease or injury incurred coincident with service, or 
if preexisting service, aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  A disability that is aggravated by a service 
connected disorder shall be service connected to the degree 
that the disorder is aggravated by the service connected 
disorder.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In the case at hand, the veteran alleges that he has 
developed fibromyalgia as a result of his service-connected 
low back disability.  In support of his contention, he has 
submitted a July 2002 letter from Charles W. Bounds, M.D.  
Therein Dr. Bounds stated that he had been the veteran's 
physician for the past 20 years.  It was noted because of 
chronic pain and muscle spasm caused by the claimant's 
service-connected low back disorder, the veteran has 
developed fibromyalgia.

The RO subsequently scheduled the veteran for a VA 
examination to determine the etiology of his fibromyalgia.  
The impression following a September 2002 VA examination was 
status-post laminectomy for low back pain, with continued 
significant low back pain and radiculopathy, who also has 
depression and fibromyalgia.  The examiner then indicated 
that "[c]hronic pain may be causative of fibromyalgia.  
Therefore, I [the examiner] would have to say that the 
herniated disk and the failed back surgery may be a cause of 
fibromyalgia."

While the September 2002 VA examiner did not definitively 
answer the question presented, that opinion, when considered 
in conjunction with Dr. Bounds' opinion raises a reasonable 
doubt.  Hence, after resolving reasonable doubt in the 
veteran's favor, service connection for fibromyalgia is 
warranted.  The appeal is granted.  


ORDER

Service connection for fibromyalgia is granted.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), VA has an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate 
every claim for VA benefits.  See also, 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2003).  VA must specifically advise the 
claimant what evidence is still necessary to substantiate his 
claim, what specific portion of that evidence he must 
personally secure, and what specific portion of that evidence 
VA will secure on his behalf.  VA must ensure that all notice 
and development action required has been accomplished.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claimant must also be told to submit all pertinent evidence 
in his possession.  38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159.  The March 2001 letter from the RO to the veteran 
does not meet these requirements with respect to the 
increased rating claim.  Hence, further development is 
required.

After providing proper notice, the RO should schedule the 
veteran for a VA examination to determine the severity of his 
low back disorder.  The RO should ensure that the claimant is 
evaluated for any orthopedic and neurological symptoms 
related to the low back disorder.  In addition, the veteran 
has had back surgery and his post-operative scars have not 
been evaluated.  The RO should ensure that any scars 
associated with the service-connected low back disorder are 
evaluated and considered under the old and new rating 
criteria applicable for evaluating skin disorders.  See 67 
Fed. Reg. 49590-99 (July 31, 2002); Esteban v. Brown, 6 Vet. 
App. 259 (1994).  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the veteran is 
accomplished.  This includes notification 
of the law, as well as compliance with 
notice requirements as to what specific 
evidence VA will secure and what specific 
evidence the claimant must personally 
submit to substantiate the claim.  Any 
notice must indicate who is responsible 
for securing any outstanding evidence.  
The claimant must be instructed to submit 
all pertinent evidence in his possession 
that has not been previously submitted.  
If further development is necessary to 
comply with the applicable law and 
regulations, that development must be 
accomplished.  The RO must provide 
adequate reasons and bases for its 
determination, to include any 
determination that the provisions of the 
VCAA have been fulfilled without 
prejudice to the claimant.  See, e.g., 
the chronological duties set forth at 
38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159.

2.  The RO should take the necessary 
steps to obtain all outstanding medical 
records, both VA and private, and 
associate them with the claims files.  
This should include all current VA 
medical records from the Charleston and 
Myrtle Beach VA Medical Centers.  If the 
veteran identifies any other outstanding 
pertinent records or if the RO becomes 
aware of the existence of additional 
pertinent records not already associated 
with the claims files, those records are 
to be obtained.  If, after making 
reasonable efforts, the RO cannot locate 
such records, the RO must specifically 
document what attempts were made to 
locate the records, and indicate in 
writing that further attempts to locate 
or obtain any government records would be 
futile.  The RO must then:  (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given 
an opportunity to respond.  

3.  After all pertinent evidence has been 
gathered and associated with the claims 
file, the RO should schedule the veteran 
for VA orthopedic, neurological, and skin 
examinations.  The claims files must be 
provided to the examiners for review.  
The examiners are advised that all 
necessary special testing must be 
accomplished.  
 
a.  The veteran should undergo 
orthopedic and neurological 
examinations to determine the 
severity of his low back strain with 
lumbar disc disease.  The 
examiner(s), in accordance with the 
latest AMIE worksheets for 
evaluating disorders of the lumbar 
spine, shall provide a detailed 
review of the veteran's history, 
current complaints, and the nature 
and extent of the service connected 
low back disorder.  Both orthopedic 
and neurological symptoms must be 
addressed.  The examiner(s) must 
provide a clear explanation for each 
finding and opinion.  

b.  The veteran should be scheduled 
for a VA skin examination to 
determine the nature and extent of 
any post-operative scars associated 
with the lumbar disc surgery.  The 
examiner, in accordance with the 
latest AMIE worksheet for evaluating 
scars, is to provide a detailed 
review of the veteran's history, 
current complaints, and the nature 
and extent of any post-operative 
lumbar scars.  The RO must also 
ensure that an evaluation of the 
scars is accomplished in accordance 
with the old rating criteria.  The 
examiner must provide a clear 
explanation for each finding and 
opinion expressed.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

6.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues on all 
the evidence of record, and prepare a 
rating decision.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The appellant and his 
representative should then be afforded an 
applicable time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



